A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ Sh_e~ztl _
UNITED STATES DISTRICT CoURT
Western District of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CR]]VI]NAL CASE
v, (F or Revocation of Probation or Supervised Release)
Latasha N_ Chambers Case Number: 2:13CR00037RAJ-002
USM Number: 42799-086
Aimee Sutton
Defendant’s Attomey
THE DEFENDANT:
of the petitions dated March 16, 2018, April 5,
2018, June ll, 2018, June19, 2018, July18,
admitted guilt to violation(s) *'1=‘1'2' l " \' l 2018, and November 21, 2018.
|:] was found in violation(s) after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:

Violation Number Nature of Violation Violation Ended
1. Using cocaine 12/20/2017
2. Using amphetamine 03/06/2018
3 . Using marijuana 03/06/2018
4. Failing to report for drug testing 02/27/2018
5. Failing to attend a substance abuse evaluation 02/26/2018
6. Using amphetamine 03/28/2018
7. Using marijuana 03/19/2018
8. Using amphetamine 06/05/2018
9. Using marijuana 05/13/2018
10. Using amphetamine 06/12/2018
ll. Failing to attend substance abuse treatment (,}_ 07/16/2018
-ia~. ' ' ° w I+<~érc.oo\ +14+942013

 

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:| The defendant has not violated condition(s) and is discharged as to such violation(s).

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are _fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances

 

 

 

  

 

l §sistant United States Attomey
/ N`

Mtu`h!'§f Judge
Richard A. Jones, United States hqu rict Judge

Name and Title of Judge
74 110 1 9

 

 

 

Date

A0245D (Rev_ 11/16) Judgment in a Criminal Case F or Revocations

Sheet 2 _ IEErisonment

Judgment _ Page 2 of 7
DEFENDANT: Latasha N. Chambers
CASE NUMBER: 2113CR00037RAJ-002

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
l. `
3 Ms am red wald M¢be_&£/@J

|:| The court makes the following recommendations to the Bureau of Prisons:

 

 

H

The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
l:| at |:l a.m. |:| p.m. on
|:\ as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:| before 2 p.m. on

 

l:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered or_i to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 3 _ SuErvised Release

 

 

 

 

 

 

 

 

 

Judgment -_ Page 3 of 7

DEFENDANT: Latasha N. Chambers
CASE NUMBER: 2:13CR00037RAJ-002

Upon release from imprisonment, you will be on supervised release for a term of :

pd

s».~

7.

SUPERVISED RELEASE

33 Mo/)//f‘)'

MANDATORY CON])ITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:l
l:|

l:l

l:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check gfapplicable)

You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
ofrestitution. (checky¢@plicable)

You must cooperate in the collection of DNA as directed by the probation oflicer. (check Fappbmble)

You must comply with the requirements of the Sex Offender Registrat_ion and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkif¢q)plicable)

You must participate in an approved program for domestic violence. (check ;fapplicable)

You must comtplly with the standard conditions that have been adopted by this court as well as with any additional

conditions on

e attached pages.

AO245D (Rev. 11/16) Judgment in a Criminal Case For Revocations

Sheet 3A - SuEervised Release

Judgment _ Page 4 of 7
DEFENDANT: Latasha N. Chambers
CASE NUMBER: 2: 13 CR00037RAJ-002

STANDARD CONDITIONS OF SUPERVISION

 

As part of your_ supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation offioe, you Will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_nu_St not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change wherei¥ou live or anything about your
living arrangements tS:uch as the peo:lpIIe you live with), you must notify the pro ation o icer at least 10 days before the
change. If noti ing e robation o cer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o icer wi in 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per Week) at a lawful type of employment unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment unless
the olrobation officer excuses you from doing so. If you plan to changp where you work or anything about your work
(suc as our position or your job res onsibi ities), you must notify e probation officer at least 1 days before the
change. f notifying the probation o icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. If yo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive dev'ice,_ o_r dangerous weapon (i.e.,
anything that was desigiied, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk andH/ou must comply with that instruction. The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed_me on the conditions specified by thel court and has provided me With a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 3D _ Supervised Release

DEFENDANT: Latasha N. Chambers
CASE NUMBER: 21 13CR0003 7RAJ-002

SPECIAL CONDITIONS OF SUPERVISION

Judgment _ Page 5 of 7

The defendant shall reside in and satisfactorily participate in a residential reentry center program, as a condition of
supervised release or probation for up to 120 days or until discharged by the Program Manager or U.S. Probation
Officer. The defendant may be responsible for a 25% gross income subsistence fee.

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. In
addition to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up
to eight (8) urinalysis tests per month.

The defendant shall provide the probation officer with access to any requested financial information including
authorization to conduct credit checks and obtain copies of the defendants federal income tax returns.

The defendant shall maintain a single checking account in his or her name. The defendant shall deposit into this
account all income, monetary gains, or other pecuniary proceeds, and make use of this account for payment of all
personal expenses This account, and all other bank accounts, must be disclosed to the probation office.

The defendant shall participate as directed in a mental health program approved by the United States Probation
Office. The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so, as determined by the U.S. Probation Officer.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
(as defined in 18 U.S.C. §1030(€)(1)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to submit
to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition.

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
ShEt 5 _ Criminal Monetan' Penalties

 

Judgment _ Page 6 of 7

DEFENDANT: Latasha N. Chambers
CASE NUMBER: 2:13CR00037RAJ-002

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .l V'l A Assessment* Fine Restitution
TOTALS $ 200 (Paid) $ N/A $ Waived $ 26,187.50 (Paid)
l:l The determination of restitution is deferred until . AnAmended Judgment in a Crimz'nal Case (AO 245C)

will be entered after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

[] Restitution amount ordered pursuant to plea agreement $

 

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in nill before
the fifteenth day after the date of the judgrnent, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:l fine l:l restitution
l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

l:l The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Traff`icking Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before Apri123, 1996.

 

 

AO245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 6 _ Schedule of Pa\'ments

 

Judgment _ Page 7 of 7
DEFENDANT: Latasha N. Chambers

CASE NUMBER: 2:13CR00037RAJ-002
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

l:l PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street Seattle, WA 98101.

l:l During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

l:| During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant’s gross
monthly household income, to commence 30 days after release from imprisonment

[l During the period of probation, in monthly installments amounting to not less than 10% of the defendant’s gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established Whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant’s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

lj Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine principal,
(5) fine interest (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

